Citation Nr: 1119964	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for schizophrenia and, if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	Ernest Mertens, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 27, 2009, in October 2009, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In November 2010, the Board remanded the Veteran's claim to obtain Social Security Administration (SSA) records and to provide notice to the Veteran and his representative.  The record shows that the Veteran was provided an appropriate notification letter in December 2010 and the AMC/RO requested the Veteran's SSA records, which have been associated with the claims file.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1986, May 2000, and May 2003 rating decisions are final.  

2.  Some of the evidence received since the May 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The May 1986, May 2000, and May 2003 RO rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the May 2003 RO rating decision is new and material and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for schizophrenia was first denied by a May 1986 rating decision.  The Veteran submitted a timely notice of disagreement in September 1986 and the RO issued a statement of the case in October 1986.  The Veteran did not appeal the decision and, therefore, the May 1986 rating decision is final.  Thereafter, the May 2000 and May 2003 rating decision continued the denial of service connection as no new and material evidence had been submitted to reopen the claim.  The Veteran was provided notification of the decisions and of his appellate and procedural rights, but did not appeal the decisions.  Therefore, the May 2000 and May 2003 rating decisions are final.  See 38 C.F.R. § 20.1103.

The Veteran submitted another claim to reopen his claim for entitlement to service connection for schizophrenia in November 2006.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in May 2003 consists of the Veteran's service treatment records, VA treatment records, the Veteran's wife's statement, the May 2000 VA examination report, and the Veteran's statements.  The service treatment records were completely absent for any notations, documentation, or complaints regarding psychiatric problems.  The May 1969 report of medical history shows that the Veteran denied experiencing frequent trouble sleeping, denied frequent or terrifying nightmares, denied depression or excessive worry, and denied nervous trouble of any sort.  The May 1969 separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The records only show that the Veteran was hospitalized for four days in June 1969 for viral gastroenteritis.  The VA treatment records, beginning in 1974, show that the Veteran was consistently treated for schizophrenia and hospitalized on numerous occasions.  The VA treatment records do not reveal any opinion associating the Veteran's schizophrenia with his period of active service.  In the VA treatment records, the Veteran reported that he first began to experience psychiatric problems in 1973.  However, in other records, the Veteran stated that his nervous problems began in 1969 - during his period of active service.  In an August 1974 VA treatment record, the Veteran stated that he reported having nerve problems in 1969 during service, but that he rejected the offer of psychotherapy.  In a March 1986 VA treatment record, the Veteran mentioned being hospitalized in 1969 but that he could not remember being hospitalized.  In the February 2000 VA examination report, the Veteran stated that he went to Europe and Germany during his period of service and that while he was in Germany, he was in a hospital.  He did not remember anything but was given a pill, Haldol, and it worked.  In the February 1999 application for compensation or pension, the Veteran wrote that his schizophrenia began in 1969.  The Veteran's wife's statement attested that he changed in many ways after his time in service.  The original rating decision denied the Veteran's claim because although there was evidence of a current diagnosis, there was no evidence showing that the condition was incurred in service or within one year after service.  The Veteran's claim continued to be denied because the Veteran did not present new and material evidence to reopen the claim.     

As the previous denials of service connection were premised on a finding that the Veteran's schizophrenia was not incurred in service or otherwise associated with service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to tend to show that the Veteran had psychiatric problems during active service and/or competent evidence relating the Veteran's schizophrenia to active service.  

The evidence associated with the claims file subsequent to the May 2003 rating decision includes the Veteran's statements and hearing testimony, updated VA treatment records, copies of service treatment records, and SSA records.   

With respect to the VA treatment records, the Board finds that some of the records are "new" in that they were not before the RO at the time of the May 2003 rating decision.  However, the records are not "material."  The VA treatment records continue to document the Veteran's on-going treatment for schizophrenia and there is no evidence relating the Veteran's schizophrenia to his period of active service.  In addition, some of the VA treatment records associated with the record are duplicative of the records before the RO at the time of the prior rating decisions.  

In addition, the Board observes that the Veteran submitted copies of his service treatment records in connection with his claim to reopen.  However, the service treatment records were before the RO at the time of the prior rating decisions and, therefore, the records are cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim.  

Furthermore, the Board recognizes the Veteran's testimony that the onset of his schizophrenia began during active service.  However, the statements regarding the onset of his schizophrenia being in active service are redundant of the Veteran's statements of having developed schizophrenia during service which were considered by the RO at the time of the prior final rating decisions.  Therefore, his statements regarding the onset of his schizophrenia are not "new and material." 

However, the Board finds that some of the evidence submitted with respect to the Veteran's claim to reopen is "new and material."  In this respect, the Board notes that the SSA records included a statement from the Veteran's sister dated in 1986.  She explained that the Veteran had been having emotional problems prior to 1980.  In addition, during the October 2009 hearing, the Veteran stated that he had a mental disorder that started during his service and that he was missing for five months during service.  He stated that he was assaulted during service and that for some reason, he could not sleep.  He believed that the onset of his schizophrenia was the assault that occurred during his period of active service.  The Board finds that the statement is "new" in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that the Veteran's statements and testimony are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the Veteran's testimony is related to an unsubstantiated element, i.e., whether his current schizophrenia was incurred or associated with his period of active service.  Although the Veteran is not competent to state whether his current schizophrenia is causally or etiologically related to active service, he is competent to report his symptoms during service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when the Veteran's statements are viewed in conjunction with the other evidence of record, including the short gap between his separation from active service in 1969 and his first objective medical treatment for psychiatric problems in 1974, and the Veteran's wife's statement that he changed when he returned from service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim as a VA examination would be required to determine whether the Veteran's schizophrenia is causally or etiologically related to active service.  See Shade, id.  Therefore, the Veteran's statements and testimony are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for schizophrenia is granted.  

The Board sincerely regrets the additional delay this second remand imposes on resolution of the Veteran's claim.  However, as noted above, since the issuance of the last remand the Court issued a decision, Shade v. Shinseki, revising the way that new and material claims should be addressed.  As the revision of interpretation lowers the threshold regarding whether newly obtained evidence is "material," the Board now finds that the Veteran's claim should be reopened and remanded for further development.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  To provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has contended that his schizophrenia is related to his period of active service.  The record reveals that the Veteran has not been afforded a VA examination that addresses the nature and etiology of his schizophrenia.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.

In this case, the record clearly shows that the Veteran has a current disability.  The VA treatment records reveal extensive on-going treatment for schizophrenia since 1974.  However, the service treatment records are absent for any notation or documentation related to a psychiatric disorder.  However, the Veteran was treated for psychiatric problems several years after his separation from service in 1974 and mentioned an episode of amnesia during service in 1969.  In addition, the Veteran has testified that he could not sleep during service, that his nervous problems began during service after an assault, and that his problems continued until he sought medical treatment in 1974.  Furthermore, in an audio statement, the Veteran's wife explained that the Veteran changed after his separation from service.  The Board finds that the Veteran and his wife are competent to attest to his symptoms during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of service and his schizophrenia.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, and the Veteran's statements and hearing testimony.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any psychiatric disorder is causally or etiologically related to the Veteran's active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


